NOTICE OF ALLOWABILITY 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: identified in claims indicated in the chart below. 


35 U.S.C. 112(f) Claim Interpretation Chart
Claim No. 
“means” or generic placeholder
functional language
does limitation invoke 112(f)?
Corresponding structure in Specification 
1.
sensor assembly
to detect positions of a user along a travel path for a structure
Yes
[0037] Sensor assembly 260 may include one or more sensors, including one or more optical sensors, one or more image capture devices, one or more auditory sensors, and any combinations thereof. Sensors of sensor assembly 260 may be positioned in any location on the body of safety device 205. In particular, sensor assembly 260 may include two or more optical sensors positioned such that safety device 205 may simultaneously track a user and at least one attachment point. The auditory sensors of sensor assembly 260 may include two or more sound transducers, which may be positioned some distance from each other to enable acoustic location of a user.
1.
motion assembly
to move the safety device along the travel path based on the detected positions of the user
Yes
para. 35: Motion assembly 250 may include a motor that is powered by power source 220. An embodiment of motion assembly P201807940US01/0920.0662CPage 12 of 35 
250 in which safety device 205 is attached to safety device support 155 is depicted and described in further detail with respect to Figure 7. And para. 55: Motion assembly 250 may move along safety device support 155 using wheel 720, and may remain stationary by applying brake 730. Wheel 720 may be rotated by a driveshaft that is powered by motor 740. In some embodiments, motor 740 is an electric motor that draws power from power source 220. Motion module 235 may instruct motion assembly 250 to move safety device 205 by applying force to wheel 720 in one direction while brake 730 is not applied. When safety device 205 arrives at a desired position, motion module 235 may instruct motor 740 to deactivate, and may activate brake 730. Motion assembly 250 may thus enable safety device 205B to attach and detach lines as depicted and described above.

1.
coupling mechanism 
to couple the one or more lines to one or more of the attachment points encountered along the travel path
Yes
para. 34: [0034] Coupling mechanism 245 may attach/detach line 120 to/from an attachment point and carry line 120 from one attachment point to another. Coupling mechanism 245 may include a side lock arm and an electromagnetic unit to couple with a carabiner that attaches line 120 to an attachment point. Coupling mechanism 245 is depicted and described in further detail with respect to Figures 4 and 5.
5.
processor
perform image processing on images from the image capture device to detect progress of the user and estimate risk of a fall
Yes, “processor” alone does not describe sufficient structure to perform the claimed function.
para. 31: In some embodiments, tracking module 230 may apply known or other image processing techniques to detect the progress of a user along a travel path and to estimate a risk of a fall. A user's progress may be determined by comparing the user's current position to a destination point and/or a point of origin. In some embodiments, a risk of a user falling may be estimated by analyzing a user's progress over time. For example, if a user is traversing a structure at a much slower rate than the user was previously traversing the structure, or if the user ceases to progress along the travel path, it may indicate that the user is at risk of a fall. In some embodiments, tracking module 230 may use image processing to perform a sentiment analysis to determine a user sentiment, which may be correlated to a risk of a fall. For example, if a user is stressed or panics, the user may be more likely to fall. When a user is at risk of a fall, tracking module 230 may transmit an alert to one or more devices, such as client device 275 or other devices.
6.
communication system
to communicate with the user and receive instructions to adjust operations pertaining to one or more from a group of: mode of operation, the attachment points, and the travel path
yes
para. 57: As depicted, the computer 10 includes communications fabric 12, which provides communications between computer processor(s) 14, memory 16, persistent storage 18, communications unit 20, and input/output (I/O) interface(s) 22. Communications fabric 12 can be implemented with any architecture designed for passing data and/or control information between processors (such as microprocessors, communications and network processors, etc.), P201807940US01/0920.0662CPage 19 of 35 
system memory, peripheral devices, and any other hardware components within a system. For example, communications fabric 12 can be implemented with one or more buses. 
and 
9.
transfer mechanism
to transfer a line from a current attachment point to a next attachment point of the travel path in response to the sensor assembly detecting the user approaching the current attachment point within a predetermined distance
yes
para. 23: Safety device 205B may maintain a threshold distance from user 110 while the user ascends or descends structure 102. Safety device 205B may select a line that is positioned at a point on a travel path, detach the selected line, and re-attach the selected line to an advanced position along the travel path. Safety device 205A may attach and detach lines 120A and 120B by manipulating carabiners 125A and 125B. If a user is ascending, a detached line may be attached to an attachment point at a higher position, and if a user is descending, a detached line may be attached to an attachment point at a lower position. For example, if user 110 is descending in environment 100, safety device 205B may detach line 120A from attachment point 105N and attach line 120A to attachment point 105A; as the user progresses down structure 102, line 102B may be detached from attachment point 105B and attached to another attachment point that is below to attachment point 105A. In some embodiments, safety device 205B may first prepare structure 102 for a climb by augmenting structure 102 with attachment points 105A - 105N.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Jones (US PGPub. 2017/0099424) is considered the closest prior art of record. Jones describes a safety system in which a unmanned aerial vehicle is used to track and follow the path of a climbing user. In one embodiment, a belay user (depicted as 535 in Fig. 13D) can use a head mounted set to direct the flight path of the unmanned aerial vehicle so that the belay user can have hands available to manage the climbing rope (para. 36: “Some embodiments relate to a head-held or controlled input device. Some embodiments of such device can be lexograhically referred to herein as a belay virtual reality input device or belay goggles. A belay virtual reality device can include a UAV control input device based on one or more accelerometers. The one or more accelerometers an sense a movement, direction, or other attribute of the head of the belay and transmit a control signal to the UAV based on such movement attributes. The movement attributes can cause the transmission of corresponding signals to the UAV to pilot the UAV. The movement attributes of the belay virtual reality goggles can cause the transmission of the corresponding signals to the UAV which can control the camera on the UAV. Control of the camera can include a direction of video capture of the UAV that is independent of the piloting of the UAV. In such embodiments, the belay is allowed to send such control signals based on head movement while leaving the hands of the belay to perform manual tasks. The manual tasks of the belay can include management of a climbing rope. The manual tasks of the belay may be related to activities of the suspended climber. For example, where the climber encounters a particular problem or task, the belay may be able to be more aware, instruct, or assist the climber using head movements, verbal communication, redirection of UAV positioning, or other interaction between the belay and the climber or others involved with a certain task at hand.”). Jones does not show nor teach a coupling mechanism to couple one or more lines to one or more attachment points along a travel path of a climbing user. For at least this reason, claims 1, 12 and 17 are considered allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 for cited art of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNDHARA M GANESAN whose telephone number is (571)272-3340. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784